REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR L’OR ET LES SUBSTANCES CONNEXES PASSEE EN
APPLICATION DE LA LOI 2003-36 DU 24 /11/ 2003 PORTANT CODE
MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

ET

ENERGY AND MINING CORPORATION

PERIMETRE DE DALAFIN
Page 2 sur 52

ENTRE

Le Gouvernement de la République du Sénégal ci-après dénommé l'Etat
représenté par :

Maître Madické NIANG, Ministre chargé des mines

D’UNE PART

ET

La Société Energy and Mining Corporation ci-après dénommée EMC
représentée par Monsieur Ousmane NDIAYE dûment autorisé ;

D'AUTRE PART
1.1

12

Page 3 sur 52

après avoir exposé que :

La société EMC a déclaré posséder les capacités techniques et financières nécessaires
pour procéder à des travaux de recherche et d’exploitation d’or et substances
connexes ;

L’Etat étant en possession des droits miniers sur le territoire national, EMC
souhaite sur une partie de ce territoire dénommée périmètre de DALAFIN situé dans
la région de Tambacounda, procéder à des opérations de recherches intensives et, en
cas de découverte d’un gisement économiquement rentable, passer à son
développement et à son exploitation;

Les objectifs de EMC sont conformes à la politique minière de l’Etat du Sénégal qui
tend à promouvoir la recherche et l’exploitation des réserves minières du pays ;

Vu le règlement n° 18.2003/ CM/UEMOA portant adoption du Code minier
communautaire de l'UEMOA ;

Vu la loi n°2003-36 du 24 novembre 2003 portant Code minier ;

Vu le décret n° 2004-647 du 17 mai 2004 fixant les modalités d'application de la loi
portant Code minier ;

Il est convenu et arrêté entre les parties ce qui suit :

TITRE PREMIER ;: DISPOSITIONS GENERALES
ARTICLE PREMIER : OBJET DE LA CONVENTION

L'objet de cette Convention est de régler de façon contractuelle, les rapports entre l’Etat
et EMC pendant toute la durée des opérations minières. Elle couvre les périodes de
recherches et d'exploitation.

La Convention définit les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles la société EMC
exercera ses activités minières pour la recherche et l’exploitation éventuelle de l’or et
des substances connexes à l’intérieur du périmètre du permis tel que défini à l’article 3
ci-dessous et l’annexe A de la Convention.

La Convention détermine également les garanties et obligations essentielles concernant,
le cas échéant, la phase d’exploitation en cas de décision de passage à celle-ci.

La phase de recherche comprend notamment une analyse sommaire de l’état initial du
site de recherche et de son environnement physique et humain, des travaux géologiques,
géophysiques, géochimiques, miniers, des analyses chimiques, des tests métallurgiques
et éventuellement une étude de faisabilité économique, ainsi que la formulation d’un
Page 4 sur 52

programme de développement et d'exploitation du gisement économiquement rentable
mis en évidence conformément aux engagements pris par la société EMC.

1.3 La phase d’exploitation consiste en la mise en valeur et l’exploitation d’un gisement en
association avec l’état, conformément aux dispositions de la présente convention, à
condition que les résultats de l’étude de faisabilité soient positifs et qu’ils démontrent
que l’exploitation des minéralisations identifiées est économiquement rentable.

ARTICLE 2 : DESCRIPTION DU PROJET DE RECHERCHE

Le projet de recherche ou d’exploitation est décrit dans le programme de travaux annexé à la
présente convention (annexe B).

ARTICLE 3 : DEFINITIONS

3.1 Dans le cadre de la présente convention et ses annexes, les termes et mots ci-après
signifient :

3.2 ANNEXE : Tout document annexé à la présente convention et portant des dispositions
particulières prévues par la convention. Leur valeur et portée juridiques sont identiques à celles
des autres dispositions de la Convention.

3.3 Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, les documents ci-après :

ANNEXE A : Les limites de la zone du permis de recherche de DALAFIN;

ANNEXE B : Programme de travaux de recherche et de dépenses sur le périmètre de
DALAFIN;

ANNEXE C : Programme de dépenses sur la zone du permis de recherche de DALAFIN;

ANNEXE D : Modèle d’une étude de faisabilité ;

ANNEXE E : Pouvoir du signataire.
3.4 Administration des Mines : Le (s) service (s) de l'Etat, compris dans l’organisation du
Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment le suivi

et le contrôle des opérations minières.

3.5 Budget : L’estimation détaillée du coût des opérations minières prévues dans le programme
annuel de travaux.

3.6 Code minier: La loi n°2003-36 du 24 novembre 2003 portant Code minier de la
République du Sénégal.

3.1 Concession : La zone d’exploitation minière pour un ou plusieurs gisements d’or et de
substances connexes commercialement exploitables, accordée par l'Etat à EMC

3.8 Convention : La présente Convention et ses annexes ainsi que toutes les dispositions

modificatives qui leur sont apportées par avenant par les Parties d’un commun accord selon les
dispositions de l’article 34 de la présente Convention.

Li
Page 5 sur 52

3.9 Date de première production : Date à laquelle une mine atteint une période continue de
production notifiée au Ministre chargé des Mines ou de la date de première exploitation à des
fins commerciales;

3.10 Directeur : Le Directeur des Mines et de la Géologie ou son représentant dûment désigné ;
3.11. DMG : La Direction des Mines et de la Géologie ;
3.12 Etat : République du Sénégal.

3.13 Etude de faisabilité : Une étude relative à la mise en valeur d’un gisement ou de toute
partie d’un gisement afin de l’exploiter et de le mettre en production en décrivant la mise en
valeur proposée, les techniques à utiliser, le rythme de production, les calendriers et le coût
estimatif relatif à la construction de la mine et des installations et à la conduite des opérations de
développement et d’exploitation avec parfois des modifications proposées par l’Opérateur sous
la direction et le contrôle du Conseil d'Administration de la société d'Exploitation.

3.14 Etude d’impact sur l’environnement : Une étude qui est destinée à exposer
systématiquement les conséquences négatives ou positives d’un projet, d’un programme ou
d’une activité, à court, moyen et long terme, sur les milieux naturel et humain.

3.15 Exploitation minière : L'ensemble des travaux préparatoire, d'extraction, de transport,
d’analyse et de traitement, effectués sur un gisement donné, pour transformer les substances
minérales en produits commercialisables et / ou utilisables.

3.16 Filiale désignée : société affiliée qui est une des parties dans la société d'exploitation ;

3.17 Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et
services au titulaire d’un titre minier sans accomplir un acte de production ou de prestation de
services se rattachant aux activités principales du titulaire du titre minier.

3.18 Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment ;

3.19 Gîte: Toute concentration naturelle de minéraux dans une zone déterminée de la
lithosphère ;

3.20 .Haldes : Matériaux constituants les stériles du minerais pouvant être destinés à d’autres
utilisations valorisant ces ressources ;

3.21 Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériels fixes utilisés pour l'exploitation des gisements ou pour le stockage
ou le transport de produits bruts ;

3.22 Liste minière : L'ensemble des biens d’équipement conformément à la nomenclature du
Tarif Extérieur commun au sein de l’Union Economique et Monétaire Ouest Africaine
(UEMOA), objet du traité de l'UEMOA, normalement utilisés dans les activités minières et
pour lesquels les droits et taxes à l’importation sont suspendus ou modérés.

Li
Page 6 sur 52

3.23 Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003
portant Code minier de la République du Sénégal et les décrets pris pour son application
notamment le décret n° 2004 — 647 du 17 mai 2004 et toutes les dispositions législatives et
réglementaires susceptibles de s'appliquer aux activités minières.

3.24 Mines :

a) tous puits, fosses, mines à ciel ouvert, galeries, sous souterraines, ouvrages superficiels
ou souterrains, réalisés ou construits, après l’octroi d’un permis d’exploitation ou de
concession minière à une société d'exploitation et à minerai est enlevé ou extrait par
tous procédés, en quantités supérieures à celles nécessaires pour l’échantillonnage, les
analyses ou l’évaluation ;

b) toutes installations pour le traitement, la transformation, le stockage et le transport du

minerai et des roches stériles, y compris les résidus ;

c) outillages, équipements, machines, bâtiments, installations et améliorations pour
l’exploitation, le traitement, la manutention et le transport du minerai et des roches
stériles et des matériels ;

d) habitations, bureaux, routes, pistes d'atterrissage, lignes électriques, installations de
production d'électricité, installations d’évaporation, de séchage et de réfrigération,
canalisations, réserves d’eau, chemins de fer et autres infrastructures.

3.26 Ministre : Le Ministre chargé des mines ou son représentant dûment désigné.

3.27 Minerai : Masse rocheuse recelant une concentration de minéraux d’or et substances
minérales connexes suffisante pour justifier une exploitation.

3.28 Métaux ferreux et métaux non ferreux, non précieux : Regroupent les métaux de base,
notamment le plomb, le zinc, le cuivre, le fer, l'aluminium, le chrome.

3.29 Métaux précieux : L'or, l’argent, ainsi que le platine et les platinoïdes, notamment
l’iridium, l’osmium, le palladium, le rhodium et le ruthénium, à l’état brut ainsi que tout
concentré, résidu ou amalgame qui contient de tels métaux.

3.30 Meubles : Outre les actions et les intérêts dans une société ou une entreprise, sont
considérés meubles, les matières extraites, les approvisionnements et autres objets mobiliers.

3.31 Opération minière: Toute activité de prospection, de recherche, d'évaluation de
développement, d'exploitation de traitement ou de transport, de substances connexes.

3.32 Parties : soit l'Etat, soit la société EMC selon le contexte. En phase d’exploitation,
Parties et Partie comprendrons également la où les sociétés d'Exploitation.

3.33 Partie : Soit Etat, soit la société EMC selon le contexte.

3.34 Périmètre du permis : La zone décrite à l’annexe A de la présente Convention.

|
Page 7 sur 52

3.35 Permis de recherche : Le droit exclusif de rechercher de l’or .et des substances connexes
délivré par le Ministère chargé des Mines par arrêté à la société EMC dans la zone de
DALAFIN et dont le périmètre initial est défini dans l’annexe « A » de la présente Convention.

3.36 Permis d’exploitation : Un titre minier délivré par l’autorité compétente selon les
dispositions légales et réglementaires en vigueur.

3.37 Programme de travaux et de dépenses : Signifie une description détaillée des travaux et
des coûts de recherche à entreprendre par EMC telle que définie à l’annexe B de la présente
Convention.

3.38 Produits : Tout minerai d’or et substances connexes exploités commercialement dans le
cadre de la présente Convention.

3.39 Pierres précieuses : Le diamant, le rubis, le saphir, le béryl, l’émeraude, l’aigue-marine
notamment.

3.40 Pierres semi-précieuses : Toutes pierres pouvant être utilisées en joaillerie autres que les
pierres précieuses notamment, les opales précieuses, le zircon, les grenats, les topazes et les
jades.

3.41 Redevance minière : Redevance proportionnelle due sur la production des substances
minérales extraites.

3.42 Société d’exploitation : Personne morale de droit sénégalais créée en vue de l’exploitation
d’un gisement situé à l’intérieur du Périmètre du Permis de Recherche.

3.43 Sous-traitant : Toute personne physique ou morale exécutant un travail qui s'inscrit dans

le cadre des activités principales du titulaire du titre minier. Il s’agit notamment :

- des travaux de géologie, de géophysique, de géochimie et de sondage pour la prospection, la
recherche et l'exploitation ;

- de la construction des infrastructures industrielles, administratives et socioculturelles (voies,
usines, bureaux, cités minières, supermarchés, économats, établissements socioculturels,
sanitaires et scolaires, de loisirs et d’approvisionnement en eau et électricité) ;

- des travaux d'extraction minière, de transport et de stockage des matériaux et de traitement
de minerais ;

3.44 Substances minérales : Toute substance naturelle amorphe ou cristalline, solide, liquide
ou gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après traitement, est
utilisable comme matière première de l’industrie ou de l'artisanat, comme matériau de
construction ou d’empierrement ou de viabilité, comme amendement des terres ou comme
source d’énergie.

3.45 Terril ou terri: Amoncellement, tas ou emplacement destiné à recevoir les stériles
extraits de la mine ou de la carrière ou des installations de traitement, ainsi que les matériaux
rocheux ou terreux provenant des morts-terrains.

3.46 Titre minier: Autorisation, permis ou concession ayant trait à la prospection, à la
recherche et à l'exploitation de substances minérales et conférant des droits immobiliers.

+
Page 8 sur 52

3.47 Valeur carreau mine : La différence entre le prix de vente et le total des frais supportés
par la substance minérale entre le carreau de la mine et le point de livraison.

3.48 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au
cours marchand en vigueur au moment de la transaction sans aucune déduction de frais.

TITRE IL: PHASE DE RECHERCHE MINIERE

ARTICLE 4 : DELIVRANCE DU PERMIS DE RECHERCHE

4.1 L'Etat s'engage à octroyer à EMC un permis exclusif de recherche d’or et de substances
connexes valables pour le périmètre dont les limites et la superficie sont spécifiées à l’annexe
«A » de la présente Convention.

4.2 Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du Ministre
chargé des mines à compter de la date de sa signature. Il est renouvelable pour des périodes
consécutives n’excédant pas trois (03) ans chacune, à condition que EMC ait satisfait à ses
engagements de travaux et de dépenses.

4.3 Le permis de recherche confère à EMC dans les limites de son périmètre en surface et
indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour les substances
minérales accordées et un permis d’exploitation ou une concession minière d’un gisement
commercialement exploitable à l’intérieur du périmètre de recherche.

4,4 Au cas où une demande de renouvellement, d’extension ou de transformation du permis de
recherche est sollicitée conformément aux dispositions du Code minier, la validité dudit permis
est prorogée, de plein droit, tant qu’il n’a pas été statué sur ladite demande. Toutefois, cette
prorogation ne s’applique qu’à la partie du périmètre du permis de recherche visée dans la
demande.

En cas de non passage à un permis d'exploitation, les terrains couverts par le permis de
recherche sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre chargé des mines, dans le
cadre d’un gisement dont le caractère non commercial est approuvé et reconnu par l'Etat,
l'octroi d’une période de rétention qui ne peut excéder deux (02) ans. A l’issue de la période de
rétention de en cas de non-exploitation, le titulaire du permis de recherche perd tous ses droits y
afférents.

4.5 Le permis ne peut être retiré que pour juste motif par arrêté du Ministre et après mise en
demeure non suivi d’effet, dans un délai de 2 mois après sa réception par EMC, et dans les
conditions fixées à l’article 22 du Code minier.

ARTICLE 5 : OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE

5.1 Avant la délivrance du permis de recherche, EMC devra accomplir toutes les formalités
exigées par le Code minier et ses textes d'application.

5.2. Le titulaire d’un permis de recherche est soumis notamment aux obligations suivantes :

“

Page 9 sur 52

- déclarer préalablement au Ministre chargé des mines toute décision de démarrage ou de
fermeture de travaux de recherche ;

- exécuter, pendant la période initiale et le cas échéant pendant chaque période de
renouvellement et de prorogation du permis de recherche, le programme annuel de travaux
de recherche approuvé par le Ministre chargé des mines ;

- dépenser pour le programme des travaux conformément à son engagement ;

- informer régulièrement l’Administration des mines des travaux effectués et des résultats
obtenus et notifier au Ministre chargé des mines toutes découvertes de gisements de
substances minérales ;

- effectuer dans les meilleurs délais en cas de découverte permettant de présumer de
l'existence d’un gisement exploitable, les travaux d'évaluation et établir, en cas de besoin,
sous sa propre responsabilité, le caractère commercial ou non commercial de ladite
découverte ;

- solliciter l’octroi d’un permis d'exploitation ou d’une concession minière en cas de
découverte d’un gisement commercialement exploitable est établi ;

- soumettre à l'approbation du Ministre chargé des mines tout contrats, accords, conventions,
protocoles ou tout autre document par lequel il promet de confier, de céder, de transmettre,
partiellement ou totalement, les droits et obligations résultant du permis de recherche.

ARTICLE 6: LES ENGAGEMENTS DE EMC PENDANT LA PHASE DE
RECHERCHE

6.1 Pendant la période de validité du permis de recherche, EMC réalisera le programme de
travaux et dépenses définis respectivement aux annexes B et C de la présente Convention.

EMC reste seule responsable de la définition de l'exécution et du financement dudit
programme.

6.2 Toute modification importante du programme de travaux de recherches et des dépenses

prévus à l’annexe B et à l’annexe C requiert une justification de la part de EMC et
l'approbation du Ministère chargé des mines, laquelle ne saurait être refusée sans motif valable.

6.3 Le programme de travaux de recherche ainsi que toute modification conformément à
l’article 6.2 ci-dessus et l’article 6.8 ci-après sera réalisé selon un programme annuel des
travaux détaillé et un budget annuel de dépenses élaborés par EMC et approuvé par le Ministre
chargé des mines.

6.4 Le programme d’exécution annuel des travaux ainsi que le budget annuel des dépenses
seront soumis au Ministre chargé des Mines pour approbation, laquelle ne sera refusée sans
motif valable.

6.5 EMC aura le droit d’arrêter les travaux de recherche dans n’importe quelle zone du
périmètre avant l’expiration du permis de recherche si, à son avis, et au vu des résultats obtenus,
la continuation des travaux ne lui paraît pas justifiée sous réserve d’un préavis d’un mois
adressé au Ministre chargé des Mines.

6.6 En cas d’arrêt définitif par EMC des travaux de recherches dans le périmètre du permis de
recherche et après l’avoir notifié par écrit au Ministre chargé des mines, les dispositions de la
présente Convention se rapportant au permis de recherche deviennent caduques à condition que
EMC ait respecté ses obligations conformément à l’article 21 du Code minier et à ses

2

Page 10 sur 52

engagements. Relativement à ce permis de recherche EMC remettra à l’Etat un rapport final
ainsi que tout autre document conformément à l’article 116 du décret d’application du Code
minier.

6.7 Au cas où EMC serait d’avis sur la base de données recueillies pendant les travaux de
recherche et exposées dans les rapports techniques communiqués au Ministre chargé des mines,
qu’il existe une minéralisation satisfaisante, EMC s’engage à effectuer à ses frais et sous sa
responsabilité une étude de faisabilité conforme aux normes de l’industrie minière et des
institutions financières.

6.8 Toute découverte d’un gisement dont le caractère commercial est attesté par une étude de
faisabilité, donne à EMC un droit exclusif, en cas de demande avant expiration du permis de
recherche à l'octroi d’un permis d’exploitation ou d’une concession minière portant sur le
périmètre de ladite découverte. Dans ce cas, EMC est réputée avoir satisfait à toutes ses
obligations de travaux et de dépenses visés à l’article 6.20 de la présente convention,
conformément à l’article 19 du code minier.

6.9 Si EMC décide, suite à une recommandation dans la dite étude de faisabilité de ne pas
procéder à l'exploitation de la minéralisation pour des raisons autres que celles exprimées à
l’article 4.4 de la présente convention, l’Etat pourra librement, seul ou en association, décider
d’exploiter librement cette minéralisation.

6.10 Si, au cours des travaux de recherche dans le périmètre du permis de recherche EMC
découvrait des indices de substances minérales autres que celles octroyés, elle doit en informer
sans délai le Ministre chargé des mines. Cette information fera l’objet d’un rapport exposant
toutes les informations liées à ces indices.

6.11 Au cas où EMC désire obtenir un permis de recherche pour lesdites substances minérales,
les parties entrent en négociation pour définir les termes et les conditions nécessaires pour
l'octroi du permis de recherche et éventuellement l'exploitation de ces substances.

6.12. La société EMC fournira à ses frais les rapports prévus par la réglementation minière.

6.13 EMC accepte de faire effectuer au Sénégal, dans les limites du possible les analyses des
échantillons prélevés, à condition que les installations, le fonctionnement et les prestations des
laboratoires locaux (Groupe des Laboratoires de la DMG) soient satisfaisants et compétitifs.
Dans le cas contraire, la société EMC sera autorisée, sur justificatifs valables, à effectuer des
analyses en dehors du Sénégal. Les résultats des analyses seront communiqués à la DMG.

6.14 Dans les trois (03) mois suivant l’entrée en vigueur de la présente convention, EMC est
tenue d'ouvrir un bureau à Dakar pour la durée des travaux de recherche.

6.15 EMC désignera un représentant au Sénégal muni de pouvoirs suffisants pour décider de
toute question relative aux travaux de recherche.

6.16 Dans le mois qui suit l’octroi du permis de recherche EMC fournira au Ministre chargé

des mines une attestation certifiant l'ouverture d’un compte bancaire au Sénégal pour les
transactions nécessaires à la réalisation de ses opérations minières.

we
Page 11 sur 52

6.17 La Direction des Mines et de la Géologie sera représentée aux travaux d’exécution prévus
dans les programmes annuels de recherche de EMC Elle assurera un travail de suivi et de
contrôle des activités du terrain, à la charge EMC

EMC reste seule responsable techniquement et financièrement de l'orientation de la conduite et
de la gestion du programme de travaux de recherche agréés.

6.18 Les travaux de recherche seront exécutés par EMC qui embauchera librement le personnel
nécessaire à leur réalisation, sous réserve des dispositions de l’article 32.2 ci-après de la
présente Convention.

6.19 L'utilisation de sous-traitants dans l'exécution du projet sera soumise à l’approbation
préalable du Ministre chargé des mines qui ne pourra être refusée sans motif valable. Dans le
cadre de la réalisation des programmes de travaux, les sous-traitants de EMC seront sous la
responsabilité de EMC

Dépenses de recherche

6.20 Sous réserve de l’article 6.6 ci-dessus, EMC s'engage à dépenser pendant la première
période de validité du permis de recherche un montant minimal prévu à l’annexe C pour les
travaux de recherche prévus dans l’annexe B dans le périmètre octroyé.

6.21 Dans le calcul de dépenses visées à l’article 6.20 seront pris en considération :

- Les traitements, les salaires et les frais divers relatifs aux personnels effectivement engagés
aux travaux de recherche au Sénégal ;

- l'amortissement du matériel effectivement utilisé dans le cadre des travaux de recherche
pour la période correspondant à leur utilisation :

- les dépenses engagées au Sénégal dans le cadre de travaux de recherche proprement dits sur
le périmètre du permis de recherche, y compris les frais encourus à l'étranger relatifs à
l'établissement de programmes de travaux, essais, analyses, études, formation ;

- les frais relatifs aux sous-traitants dûment approuvés par le Ministre ;

- les frais généraux de EMC .encourus au Sénégal dans le cadre de l’exécution du programme
de travaux de recherche agréés ;

- les frais de siège de EMC encourus dans le cadre de l'exécution du programme de travaux
de recherche agréés et dans la limite du taux fixé par le Code général des impôts ;

- les dotations au titre des contributions sur la base d’un protocole d’accord qui sera conclu
avec le Ministre chargé des mines, à la formation et au perfectionnement des sénégalais
chargés du secteur.

6.22 En vue de la vérification de ces dépenses, EMC doit tenir une comptabilité régulière des
dépenses engagées au titre des opérations minières de façon à permettre une discrimination des
dépenses de recherche de celles d’administration.

6.23 Le montant total des investissements de recherche que EMC aura engagé au jour de la
constitution d’une société d’exploitation pour l'exploitation de tout ou partie du périmètre du
permis de recherche sera actualisé à cette dernière date conformément aux dispositions fiscales
en la matière et avec l’accord du Ministre chargé des Finances.

L
Page 12 sur 52

ARTICLE 7 : MESURES SOCIALES

7.1 EMC favorisera la création et l’offre d'emplois en direction des communautés locales afin
de donner au projet un impact social positif.

7.2 EMC s’efforcera également à favoriser le transfert de connaissance et de technologie au
profit du personnel sénégalais affecté aux opérations minières, par la mise en œuvre de
programmes de formation adapté.

7.3 EMC, en concertation avec les autorités et élus locaux s’attachera à développer, dans le
mesure du possible, d’autres opportunités d'amélioration de l’environnement social des
populations vivant dans la zone du périmètre de recherche.

7.4 EMC contribuera, sur la base d’un protocole d’accord qui sera conclu avec le ministre
chargé des mines à la formation et au perfectionnement des sénégalais charges du secteur, à la
promotion minière et à l’appui logistique aux services techniques.

ARTICLE 8 : ENGAGEMENTS EN MATIERE DE LA PROTECTION DE

L'ENVIRONNEMENT
8.1 EMC et la société d'Exploitation s'engagent à :

a) préserver pendant toute la durée de la Convention, l’environnement et les infrastructures
publiques affectés à leur usage ;

b) remettre les infrastructures ayant subis un dommage en état normal d’utilisation aux
normes généralement acceptées dans l’industrie minière ;

c) réhabiliter et restaurer l’environnement, suite aux dommages causées ;
d) se conformer en tout point à la législation en vigueur relative aux matières dangereuses
et notamment la Convention de Bâle relative aux déchets toxiques.

8.2 EMC et la société d’exploitation s'engagent au fur et à mesure de l’évolution des
travaux de recherche et d’exploitation à réhabiliter les terrains exploités.

ATICLE 9 :

9.1 Pendant la durée de la phase de recherche, aucune modification unilatérale ne pourra être
apportée aux règles d’assiette, de perception et de tarification, EMC ne pourra être assujettie
aux impôts, taxes, redevances, prélèvements, droits, contributions et toutes autres charges dont
la création interviendrait après la signature de la présente Convention.

9.2 Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de EMC ayant
obtenu l’approbation du Ministre chargé des mines conformément à l’article 6.20 de la présente
Convention, bénéficient de l'exonération des droits et taxes de douanes pour les réalisations de
leurs prestations.

9.3 Tout sous-traitant qui fournira à la société EMC des prestations de services pour une durée
de plus d’un (01) an est tenu de créer une société conformément à la réglementation en vigueur.

u

j
Page 13 sur 52

ARTICLE 10 : EXONERATIONS FISCALES

Le titulaire de permis de recherche de substances minérales bénéficie dans le cadre de ses
opérations de recherche pendant toute la durée de sa validité et de ses renouvellements
éventuels, d’un régime d'exonération totale d’impôts, et de taxes de toute nature.

ARTICLE 11 : EXONERATIONS DOUANIERES

11.1 EMC est exonéré de tous droits et taxes de douanes, y compris la taxe sur la valeur ajoutée
(TVA), et le prélèvement du Conseil Sénégalais des Chargeurs (COSEC) et autres taxes de
toutes natures, à l’exception de la Redevance Statistique de l'UEMOA, sauf lorsque cette
exonération est spécifiquement prévue dans le cadre d’un accord de financement extérieur.

Cette exonération porte sur :

- les matériels, matériaux, fournitures, machines, engins et équipements, véhicules utilitaires
inclus dans le programme agréé, ainsi que les pièces de rechange et les produits et matières
consommables ni produits, ni fabriqués au Sénégal, destinés de manière spécifique et
définitivement aux opérations de recherche minière et dont l’importation est indispensable à
la réalisation du programme de recherche ;

- les carburants et lubrifiants alimentant les installations fixes, matériels de forage, machines
et autres équipements destinés aux opérations de recherche sur le permis octroyé ;

- les produits pétroliers servant à produire de l'énergie utilisée dans la réalisation du
programme de recherche ;

- les parties et pièces détachées destinées aux machines et équipements reconnus destinés de
façon spécifique à la réalisation du programme de recherche agréé.

11.2 Les sociétés sous-traitantes, y compris les sociétés de géoservice, telles que les sociétés de
forage, de géophysique, d'analyses et de tests chimiques intervenant dans la réalisation du
programme de travaux de recherche minière agréé, ayant reçu l’approbation du Ministre chargé
des mines, bénéficient de l’exonération des droits et taxes de douane pour la réalisation de leurs
prestations.

ARTICLE 12 : REGIME DE L’ADMISSION TEMPORAIRE

12.1 Sur simple présentation certifiée conforme d’un permis de recherche, les matériels,
matériaux, fournitures, machines, équipements et véhicules utilitaires destinés directement aux
opérations de recherche minière ainsi que les machines et véhicules de chantier pouvant être
réexportés ou cédés après utilisation, bénéficient de l’admission temporaire spéciale (ATS).

12.2 En cas de mise à la consommation en suite d'admission temporaire spéciale (ATS), les

droits et taxes exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de
mise à la consommation, applicable à la valeur vénale réelle des produits à cette même date.

d
Page 14 sur 52

12.3 Conformément aux dispositions du Code des douanes et aux textes pris pour son
application, durant les six (06) mois suivant son établissement au Sénégal, le personnel étranger
employé par le titulaire d’un titre minier, résidant au Sénégal, bénéficie, également, de la
franchise de droit de taxes grevant l’importation de leurs objets et effets personnels dans les
limites des besoins familiaux. Dans tous les cas, un seul véhicule automobile peut être importé
dans ce cadre de famille.

12.4 Pour le bénéfice de la franchise des droits et taxes visé aux articles précédents, les
bénéficiaires devront déposer une attestation administrative visée par le Ministre.

12.5 Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes les mesures
de contrôle et de surveillance édictées par l’administration des douanes conformément à la
réglementation en vigueur.

ARTICLE 13 : STABILISATION DES REGIMES FISCAUX ET DOUANIERS
Tout titulaire de titre minier de recherche ou d'exploitation bénéficie des conditions suivantes :

- la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d’octroi du titre
minier. À ce titre le régime fiscal et douanier attaché à l'octroi d’un permis de recherche ne
peut être remis en question au moment de l'octroi du permis d'exploitation. Toutefois, le
titulaire d’un permis de recherche peut négocier avec l'Etat avant l'octroi du titre minier
d’exploitation, le régime fiscal et douanier afin de l’adapter aux conditions au moment de
l'exploitation ;

- pendant toute la période de validité d’une convention minière, les modifications apportées
aux règles d’assiette, de perception et de tarification des impôts, taxes et redevances
susvisés sont inopposables au titulaire du titre minier sauf à la demande du titulaire du titre
minier adressée au Ministre chargé des Mines à condition qu'il adopte les nouvelles
dispositions dans leur totalité.

ARTICLE 14 : REGLEMENTATION DES CHANGES

14.1 Les titulaires de titres miniers accordés en vertu des dispositions du Code minier, sont
soumis à la réglementation des changes en vigueur sur le territoire de la République du Sénégal.

A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en matière
de réglementation des changes, ils peuvent :

- encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les recettes des
ventes de leur quote part de production

- transférer à l’étranger les dividendes et produits des capitaux investis ainsi que le produit de
la liquidation ou de la réalisation de leurs avoirs ;

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts ; au paiement des fournisseurs étrangers de biens et services
nécessaires à la conduite des opérations minières ;

- importer tous les fonds acquis ou empruntés à l’étranger nécessaires à l’exécution des
opérations minières.

4
Page 15 sur 52

14.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie des ses économies sur salaire,
sous réserve de l’acquittement des impôts et cotisations diverses, conformément à la
réglementation des changes.

ARTICLE 15 : OUVERTURE DE COMPTE BANCAIRE EN DEVISES

Conformément aux dispositions de la réglementation des changes en vigueur, la société EMC
peut être autorisée à ouvrir au Sénégal un compte étranger en devises pour les transactions
nécessaires à la réalisation des opérations minières.

ARTICLE 16 : LIBRE IMPORTATION ET LIBRE EXPORTATION

16.1 Sous réserve de la réglementation des changes et des dispositions du Code minier, le
titulaire d’un titre minier peut librement :

- importer, sans règlement financier, le matériel destiné aux opérations minières ;

- importer au Sénégal les biens et services nécessaires à ses activités ;

- exporter les substances minérales extraites, leurs concentrés, dérivés primaires et tout autre
dérivé après avoir effectué toutes les formalités légales et réglementaires d'exportation de
ces substances.

16.2 Dans le cadre de la réalisation du programme de travaux de recherche agréé, EMC sera
libre de transférer sous réserve de l’article 6.13 hors du Sénégal tout échantillon y compris des
échantillons volumineux destinés aux tests métallurgiques.

TITRE LL: PHASE D'EXPLOITATION
ARTICLE 17 : DELIVRANCE DE TITRE MINIER D'EXPLOITATION

17.1 Toute découverte d’un gisement par EMC lui confère, en cas de demande avant expiration
du permis de recherche, le droit exclusif à l’octroi d’un permis d'exploitation ou d’une
concession minière portant sur le périmètre du gisement. Cependant, bien que l'octroi de la
concession minière ou du permis d'exploitation entraîne l'annulation du permis de recherche à
l’intérieur du périmètre pour lequel la concession ou le permis d'exploitation a été octroyé (e), il
subsiste jusqu’à son expiration dans les autres zones non couvertes par la concession minière ou
le permis d'exploitation.

17.2 La présente Convention traite le cas d’un titre d'exploitation issu éventuellement d’un
permis de recherche.

17.3 Le permis d'exploitation est accordé par décret, pour une période n’excédant pas cinq (05)
ans renouvelable.

17.4 La concession minière est accordée pour une période minimum de cinq (05) ans et

n’excédant pas vingt cinq (25) ans renouvelable. Ce décret vaut déclaration d'utilité publique
pour l’exécution des travaux entrant dans le cadre de la concession minière.

Le
Page 16 sur 52

17.5 La concession minière est attribuée conformément aux dispositions réglementaires, pour
des gisements attestés par l’importance des réserves prouvées mises en évidence dans une étude
de faisabilité et dont le développement et l’exploitation nécessitent de gros investissements.

17.6 Les conditions de délivrance d’un titre minier d'exploitation sont précisées dans le décret
d'application du présent Code.

17.7 L'Etat s’engage à accorder un titre minier d'exploitation à EMC dans les meilleurs délais
dès réception de la demande de titre minier d'exploitation faite par EMC.

17.8 Le permis d’exploitation ou la concession minière confère à EMC. dans les limites de son
périmètre et indéfiniment en profondeur, le droit d’exploitation et de libre disposition des
substances minérales définies à l’article 1 de la présente Convention.

ARTICLE 18 : SOCIETE D'EXPLOITATION

18.1 La filiale désignée de EMC et l'Etat créeront conformément à la législation en vigueur en
la matière en République du Sénégal une société d'exploitation de droit sénégalais.

18.2 Par dérogation à l’article 18.1 ci-dessus, il est précisé que l'exploitation d’un nouveau
gisement dans le périmètre du permis de recherche octroyé pourrait, avec l’accord des parties,
se faire dans le cadre d’une société d'exploitation existante et selon des conditions définies par
négociations.

18.3 Dès la constitution de la société d'exploitation celle-ci se substituera à EMC. en ce qui
concerne les garanties, droits et obligations résultant de la présente Convention.

ARTICLE 19 : OBJET DE LA SOCIETE D'EXPLOITATION

19.1 L'objet de la société d'exploitation sera la mise en valeur et l’exploitation, selon les règles
de l’art, d’un ou plusieurs gisements de substances minérales à l’intérieur de la concession ou
du permis d’exploitation octroyé selon le programme défini dans l’étude de faisabilité.

19.2 L'exploitation comprend notamment l’ensemble des travaux de préparation, d’extraction,
de transport, de traitement, d’analyses, de transformation et de. commercialisation des
substances minérales pour lesquelles le permis d'exploitation ou la concession minière a été
attribué (6).

19.3 La société d’exploitation pourra conformément à la réglementation en vigueur en la
matière procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et
l'exploitation rationnelle du ou des gisements situés à l’intérieur du permis d'exploitation ou de
la concession minière octroyé (e).

ARTICLE 20 : ORGANISATION DE LA SOCIETE D'EXPLOITATION

20.1 L'accord d’actionnaires conclu entre l’Etat et EMC ou le cas échéant la filiale désignée,
fixera notamment les termes et les conditions de constitution et de gestion de la société
d’exploitation. Tous les avantages, garanties et obligations relatifs au permis d’exploitation ou
la concession minière fixés dans la présente Convention ne seront pas remis en cause dans
l'accord d’actionnaires.

mt
Page 17 sur 52

20.2 La société d'exploitation sera régie par les dispositions réglementaires en vigueur au
Sénégal en la matière.

20.3 La société d’exploitation est dirigée par un Conseil d'Administration qui est responsable
de la réalisation de l’objet social. Le Conseil d'Administration est composé d’une
représentation des Parties en proportion de leurs participations au capital social de la société
d'exploitation.

20.4 Dès l’octroi du titre minier d'exploitation, la société EMC titulaire du permis de recherche
cédera immédiatement et à titre gratuit ledit titre minier d'exploitation à la société
d'exploitation créée à cet effet.

20.5 Cependant, EMC restera titulaire du permis de recherche résiduel, conformément aux
dispositions du Code minier, afin d’être à même de poursuivre le cas échéant les travaux de
recherche sur le reste du périmètre et conformément aux dispositions de la présente Convention.

20.6 Dès l'octroi du permis d’exploitation ou de la concession minière, la société débutera les
travaux de mise en valeur du gisement et de construction de la mine avec diligence et dans les
règles de l’art.

ARTICLE 21 : PARTICIPATION DES PARTIES

21.1 Le capital social de la société d'exploitation est fixé d’un commun accord entre l'Etat et la
société EMC II sera constitué par des apports en numéraire et/ou des apports en nature.

21.2 La participation gratuite de l’Etat au capital social de la société d'exploitation est fixée à
dix pour cent (10 %). Par conséquent, la filiale désignée s’engage à financer, en plus de sa
participation au capital social de société d'exploitation, la participation gratuite de l'Etat.

21.3 L'Etat n'aura aucune obligation, en vertu de son pourcentage de participation gratuite au
capital.

21.4 L'état à le droit en sus des 10% d'actions gratuites de se réserver pour lui ou le secteur
privé national, une participation onéreuse au capital social de la société d’exploitation au
maximum égale à vingt cinq pour cent (25%).

Il est garanti à EMC la possession de 65% au minimum au capital de la société d'exploitation.

21.5 En cas d'augmentation du capital de la société d'exploitation intervenant à n’importe quel
moment de la vie de la mine, l'Etat se réservera, en sus des dix pour cent (10 %) d’actions
nouvelles gratuites, le droit d'acquérir à titre onéreux, pour lui ou le secteur privé national vingt
cinq pour cent (25%) d'actions nouvelles, de telle sorte que la part sociale ne puisse être
modifiée du fait de l’augmentation du capital.

21.6 l’achat des actions de la société d'exploitation à acquérir selon la clause 21.4 ci-dessus,
sera déterminé dans les conditions c-après :

a) L'évaluation de la valeur des actions doit être juste et acceptable pour EMC. Le prix
d’achat de toute action sera basé sur une évaluation indépendante du capital du projet

+
Page 18 sur 52

par un cabinet d’expertise comptable internationalement reconnu ou par une banque
d'investissement avec une expérience appropriée dans l'évaluation des projets miniers.
L'expert évaluateur indépendant sera désigné par EMC et soumis à l’agrément du
ministre qui ne sera être refusé sans motif valable. Cet agrément doit intervenir dans un
délai de 21 jours à partir de la saisine.

b) Tout acheteur proposé aura 30 jours pour payer le prix des actions à compter de la date
à laquelle la société EMC fournira à l'acheteur le rapport final de l'évaluation
indépendante et approuvé par l'Etat.

c) Simultanément et conditionnellement avec le payement des actions et préalablement à
l'octroi de ces actions, il sera demandé à l’acheteur de s’acquitter du montant
proportionnel de sa participation au capital nécessaire au développement du projet tel
que déterminé par l'offre de financement bancaire.

d) Les actions achetés dans ces conditions, de même que les autres actions de la société
détenues par d’autres actionnaires, seront à tout moment disponibles pour la banque en
vue de sécuriser les ressources financières nécessitant une garantie bancaire.

e) En présence d'offres concurrentes en vue de l’acquisition des actions, EMC dispose
d’une totale liberté de choix de son (ses) partenaire (s) conformément à l’article 68 du

Code minier.

ARTICLE 22 : TRAITEMENT DES DEPENSES DE RECHERCHE

22.1 Les dépenses de recherche non utilisées comme apport en nature dans la constitution du
capital social de la société d'exploitation seront considérées comme des prêts d'actionnaires à
ladite société. Ces dépenses ainsi que les frais administratifs relatifs à la constitution éventuelle
de la société d'exploitation constituent pour les Parties une créance sur la société d’exploitation.

22.2 Les Parties conviennent que ces créances visées ci-dessus feront l’objet d’une inscription
au crédit du compte courant de chacune des Parties ouvert dans les écritures de la société
d’exploitation. Les intérêts rémunérant ces créances sur compte courant seront traités
conformément aux dispositions fiscales en vigueur.

22.3 Sous réserve de l’article 22.1, la distribution du cash flow disponible à la fin de l’exercice
financier se fera selon les modalités suivantes et dans l’ordre ci-après :

a) rembourser des prêts et des dettes contractés par la société d'exploitation auprès des tiers :

b) remboursement des prêts apportés par les actionnaires dans le cadre de financement des
opérations de recherche pour le montant réel affecté aux travaux de recherche ;

c) paiement de dividendes aux actionnaires.

22.4 Les dividendes en contrepartie de la participation de l'Etat au capital social de la société
d'exploitation sont payables dès que le Conseil d'Administration de la société d'exploitation
décide de la distribution de dividendes à tous les actionnaires.
Page 19 sur 52

ARTICLE _23 : FINANCEMENT DES ACTIVITES DE LA SOCIETE
D'EXPLOITATION

23.1 La société d’exploitation pourra rechercher librement les fonds nécessaires pour financer
ses activités. L'Etat apportera à cet effet son assistance administrative.

23.2 Le financement de la construction et du développement de la mine ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la société d'exploitation feront l’objet
de fonds propres et/ou de prêts d’actionnaires ou de tierces Parties.

23.3 Les prêts d’actionnaires entrant dans le cadre du financement des activités de la société
d'exploitation seront inscrits dans le compte courant actionnaires et rémunérés aux taux admis
par la réglementation en vigueur ; ils sont remboursés conformément aux dispositions de
l’article 22.3.

23.4 En cas de découverte EMC s'engage à investir annuellement pour le compte du
développement social des collectivités locales de la zone du permis d'exploitation un montant
qui sera défini avec l'Etat.

ARTICLE 24 - DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d'exploitation confère au titulaire ayant satisfait à ses obligations
les droits suivants :

- le droit exclusif d'exploitation et de libre disposition des substances minérales pour
lesquelles le titre minier d'exploitation a été octroyé, dans les limites du périmètre attribué
et indéfiniment en profondeur ;

- le droit au renouvellement de son titre, dans les mêmes formes, à la demande du titulaire,
conformément aux dispositions du Code minier ;

- le droit à l'extension des droits et obligations attachés au titre minier d'exploitation aux
autres substances liées à l'abattage ou au traitement des substances pour lesquelles ce titre
minier d'exploitation a été octroyé. Toutefois, le titulaire est tenu de solliciter, dans un délai
de six (06) mois, l'extension de son titre à ces substances :

- un droit d’occupation d’une parcelle du domaine national et de libre disposition des
substances minérales pour lesquelles il a été attribué, dans le cas du permis d'exploitation ;

- le droit à la transformation du permis d’exploitation en concession minière, en cas de
découverte de réserves prouvées additionnelles importantes à l’intérieur du périmètre du
permis d’exploitation ou à l’intérieur d’un autre périmètre contigu appartenant au titulaire
du permis d’exploitation ;

- un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et susceptible
d’hypothèque. Le décret d'octroi du permis d'exploitation ou de la concession minière vaut
déclaration d'utilité publique pour l'exécution des travaux entrant dans leur cadre ;

- le droit de céder, transmettre ou amodier son titre minier d’exploitation, sous réserve de
l'autorisation préalable du Ministre chargé des mines et du paiement des droits fixes :

- un droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un (01) an
et des stipulations de la convention minière. Toutefois. ladite renonciation ne libère pas le
Page 20 sur 52

titulaire des obligations prévues dans la Convention minière et résultant des activités
engagées par le titulaire antérieurement à la date d’entrée en vigueur de la renonciation ;

- le droit de transporter, conformément à la législation en vigueur, les substances extraites
ainsi que leurs concentrés ou dérivés primaires jusqu’aux points de stockage, de traitement
ou de chargement et d’en disposer sur les marchés intérieur et extérieur ;

- un droit à la stabilité des conditions juridiques, administratives, financières et fiscales de
l'exploitation, conformément aux stipulations de la Convention minière ;

- un droit d’embaucher et d’utiliser tout personnel expatrié nécessaire à la conduite des
opérations minières ; Toutes fois à compétence égale, priorité est donnée au personnel
Sénégalais.

ARTICLE _25- OBLIGATIONS DU TITULAIRE D'UN TITRE MINIER
D'EXPLOITATION

25.1 Le titulaire d’un titre minier d’exploitation est notamment tenu :

- de déclarer préalablement au ministre chargé des mines toute décision de démarrage ou de
fermeture des travaux d'exploitation ;

- d'exploiter le gisement dont il a démontré l’existence selon les règles de l’art et de manière
à ne pas compromettre la récupération des réserves prouvées et probables et de protéger
l’environnement ;

-_ d'informer régulièrement le Ministre chargé des mines des méthodes et des résultats de
l'exploitation, des résultats des travaux de recherche de réserves additionnelles prouvées et
probables ainsi que leurs caractéristiques.

25.2 Les opérations minières doivent être engagées dans les meilleurs délais et conduites avec
diligence par les titulaires.

25.3 Si dans un délai d’un (01) an à compter de la date effective d’entrée en vigueur du titre
minier d’exploitation les opérations d'investissement ne sont pas réellement engagées par
lesdits titulaires, les avantages fiscaux consentis par le Code minier peuvent être déclarés
caducs après mise en demeure du Ministre chargé des mines. :

25.4 En cas d'expiration d’un titre minier d'exploitation sans renouvellement de celui-ci, la
mine et ses dépendances sont transférées en pleine propriété à l’Etat, libres de toutes charges, y
compris ses dépendances immobilières.
Page 21 sur 52

TITRE IV : AVANTAGES PARTICULIERS ACCORDES
PENDANT LA PHASE D'EXPLOITATION

ARTICLE 26 : PERIODE DE REALISATION DES INVESTISSEMENTS

26.1 Pendant la période de réalisation des investissements et de démarrage de production d’une
nouvelle exploitation ou de l’extension de la capacité de production d’une exploitation déjà
existante, le titulaire de permis d’exploitation ou de concession minière, ainsi que les entreprises
travaillant pour son compte bénéficient de l’exonération de tous droits et taxes perçus à l’entrée
y compris la taxe sur la valeur ajoutée (TVA), et le Conseil Sénégalais des Chargeurs (COSEC)
et autres taxes de toutes natures, à l’exception de la Redevance Statistique de l'UEMOA, sauf
lorsque cette exonération est spécifiquement prévue dans le cadre d’un accord de financement
extérieur sur :

- les matériels, matériaux, fournitures, machines, véhicules utilitaires inclus dans le
programme agréé et équipements destinés directement et définitivement aux opérations
minières ;

- les carburants et lubrifiants alimentant les installations fixes, matériels et forages, machines
et autres équipements destinés aux opérations minières ;

- les produits pétroliers servant à produire de l'énergie utilisée dans la réalisation du
programme d’exploitation ;

- les parties et pièces détachées destinées aux machines et équipements destinés de façon
spécifique aux opérations minières.

26.2 La période de réalisation des investissements entre en vigueur à la date d’octroi du permis
d’exploitation ou de la concession minière pour se terminer à la date de notification au Ministre
chargé des mines de la date de première production, à l'exception des opérations effectuées
titre d’essai. Elle expire au plus tard dans un délai de deux (02) ans pour le permis
d'exploitation et de quatre (04) ans pour la concession minière.

26.3 Pendant la période de réalisation des investissements et de démarrage de la production
d’une nouvelle exploitation ou de l'extension de la capacité de production d’une exploitation
déjà existante, les matériels, matériaux, fournitures, machines, engins, équipements et véhicules
utilitaires destinés directement aux opérations minières, importés au Sénégal par le titulaire de
permis d’exploitation ou de concession minière ainsi que les entreprises travaillant pour son
compte et pouvant être réexportés ou cédés après utilisation, seront déclarés au régime
d'admission temporaire spéciale (ATS).

ARTICLE 27 : AUTRES AVANTAGES FISCAUX EN PHASE D'EXPLOITATION

27.1 Pendant toute la durée de l'exploitation, le titulaire du permis d’exploitation ou de
concession minière est exonéré de la taxe d’exportation des produits issus de ses activités
d’exploitation sur le périmètre du titre minier d'exploitation accordé.

27.2 Pendant une période de trois (03) ans pour le titulaire du permis d'exploitation et de sept
(07) ans pour le titulaire de la concession minière à compter de la date de délivrance du titre
minier d'exploitation et sous réserve des dispositions de l’article 28 de la présente Convention,
ces titulaires bénéficient d’une exonération totale d’impôt, notamment :

4
Page 22 sur 52

- exonération des taxes sur la valeur ajoutée de biens et services acquis auprès des
fournisseurs locaux ou des prestataires domiciliés hors du Sénégal ;

- exonération des droits et taxes de sortie ;

- exonération de l’impôt minimum forfaitaire ;

- exonération des patentes et contributions foncières des propriétés bâties et non bâties à
l'exception des Immeubles à usage d'habitation ;

- exonération de la contribution forfaitaire à la charge de l'employeur ;

- exonération des droits et taxes frappant les actes constatant la constitution de sociétés et les
augmentations de capital.

27.3 Toutefois, les grands projets d’exploitation faisant l’objet de concession minière et
nécessitant la mobilisation d’investissements lourds bénéficient pour les avantages fiscaux et
douaniers susmentionnés, d’une durée d’exonération au moins égale à la période de
remboursement des emprunts qui ne pourra pas excéder quinze (15) ans, à partir de la date de
délivrance de la concession minière.

ARTICLE 28 : L'IMPOT SUR LES SOCIETES

28.1 Sous réserve des dispositions des alinéas ci-après, le titulaire d’un titre minier
d'exploitation est assujetti à l'impôt sur les sociétés, conformément aux dispositions du Code
général des impôts.

28.2 Toutefois, le titulaire d’une concession minière bénéficie, pendant une durée de sept (7)
ans, de l’exonération de l'impôt sur les sociétés à partir de la date de délivrance de la
concession minière.

28.3 Pour les grands projets d'exploitation faisant l’objet de concession minière et nécessitant la
mobilisation d’investissements lourds, la durée d'exonération, au moins égale à la période de
remboursement des emprunts, ne pourra pas excéder quinze (15) ans à partir de la date de
délivrance de la concession minière.

ARTICLE 29 : REGLEMENTATION DES CHANGES

29.1 Les titulaires de titres miniers accordés en vertu des dispositions du Code minier, sont
soumis à la réglementation des changes en vigueur sur le Territoire de la République du
Sénégal. A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en
matière de réglementation des changes, ils peuvent :

- encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les recettes des
ventes de leur quote-part de production;

- transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le produit de
la liquidation ou de la réalisation de leurs avoirs;

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts; au paiement des fournisseurs étrangers de biens et services
nécessaires à la conduite des opérations minières:

- importer tous les fonds acquis ou empruntés à l'étranger nécessaires à l'exécution des
opérations minières.

+
Page 23 sur 52

29.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie de ses économies sur salaire ou
résultant de la vente des effets personnels au Sénégal, sous réserve de l’acquittement des impôts
et cotisations diverses, conformément à la réglementation des changes :

- des dividendes distribués aux associés non sénégalais et de toutes sommes affectées à
l’amortissement des financements obtenus auprès des bailleurs ;

- des bénéfices nets et des dividendes générés par l’investissement y compris des fonds
provenant de la cession ou de la liquidation des actifs du projet.

ARTICLE 30 - STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Les titulaires de titres miniers bénéficient des conditions suivantes :

- la stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d’octroi du titre
minier. A ce titre le régime fiscal et douanier attaché à l'octroi d’un permis de recherche ne
peut être remis en question au moment de l'octroi du permis d'exploitation. Toutefois, le
titulaire d’un permis de recherche peut négocier avec l'Etat avant l’octroi du titre minier
d’exploitation, le régime fiscal et douanier afin de l'adapter aux conditions de l'exploitation;

pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier et à
condition qu’il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 31 - LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-
TRAITANTS

Il est garanti aux titulaires de titres miniers le libre choix des fournisseurs, des sous-traitants et
des prestataires de services ainsi que des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre chargé des mines, tous protocoles,
contrats et conventions ayant pour objet de confier, de céder ou de transférer partiellement ou
totalement les droits et obligations résultant du titre minier.

Les titulaires de titres miniers, leurs fournisseurs et leurs sous-traitants utilisent autant que
possible des services et matières d’origine du Sénégal, les produits fabriqués ou vendus au
Sénégal dans la mesure où ces services et produits sont disponibles à des conditions
compétitives de prix, qualité, garanties et délais de livraison.

TITRE IV : DISPOSITIONS DIVERSES
ARTICLE 32 : ENGAGEMENT DE L'ETAT
L'Etat s'engage à:

32.1 garantir à EMC et à la société d’exploitation, la stabilisation des avantages économiques et
financiers, des conditions fiscales et douanières, législatives et réglementaires prévus dans la

L a
Page 24 sur 52

Convention, pendant toute la durée d'exécution, conformément aux articles 24 de la présente
Convention et 28 du Code minier ;

32.2 dédommager EMC et à la société d’exploitation, selon le cas des frais supplémentaires
résultants du changement des dispositions législatives et réglementaires en vigueur après la date
de signature de la Convention. L’Etat donne en garantit sa reconnaissance pour le payement de
ses engagements monétaires tels qu’ils résultent de l’article 29.1 ci-dessus ;

32.3 garantir à EMC ou la société d'exploitation le libre choix des fournisseurs, des sous-
traitants et des prestataires de services ainsi que des partenaires ;

32.4 garantir que toutes dispositions plus favorables qui seraient prises après la signature de la
Convention seront étendues de plein droit à EMC et à la société d'Exploitation, sauf
renonciation express de leur part.

32.5 n’édicter à l’égard de EMC, de la société d'exploitation et de leurs sous-traitants aucune
mesure en matière de législation qui puisse être considérée comme discriminatoire par rapport à
celles qui seraient imposées à des entreprises exerçant une activité similaire au Sénégal ;

32.6 garantir à EMC et à la société d'exploitation, pendant toute la durée de la présente
Convention, la libre gestion des opérations minières y compris la commercialisation des
produits d’exploitation et ceci dans le strict respect des dispositions législatives et
réglementaires en vigueur ;

32.7 faciliter l’obtention des autorisations administratives et permis requis pour le personnel
expatrié et notamment les visas d'entrée et de sortie, le permis de travail et de séjour ;

32.8 assister la société d'exploitation dans l'obtention de toute autorisation administrative
requise pour faciliter la commercialisation des produits. Il est entendu que la société
d’exploitation sera habilité à négocier librement et de manière indépendante, avec toute société
spécialisée de son choix sur le marché international, la commercialisation des dits produits ;

32.9 ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties ou
acquises dans le cadre des opérations minières de EMC et de la société d'exploitation, sauf en
cas de force majeure ou nécessité publique. Dans ce cas, l’Etat versera à la société une juste
indemnité fixée conformément à la législation en vigueur, notamment la loi n° 76-67 du 02
juillet 1976 et ses textes d'application ainsi qu'aux principes admis en droit international.

ARTICLE 33 : OBLIGATIONS ET ENGAGEMENTS DE EMC ET DE LA SOCIETE
D'EXPLOITATION EN MATIERE DE FOURNISSEURS LOCAUX,
PERSONNEL LOCAL ET PERSONNEL EXPATRIE

33.1 Si plusieurs personnes physiques ou morales sont co-titulaires indivis d’un titre minier, ou
sollicitent conjointement un titre minier, elles agissent conjointement et solidairement et ont
l'obligation de soumettre, à l'approbation du Ministre chargé des mines, tout accord conclu
entre elles en vue de la réalisation des opérations minières dans le périmètre concerné. Les
modalités d'approbation sont précisées par décret.

33.2 EMC et la société d’exploitation utiliseront pour tout achat d’équipement, fournitures de
biens ou prestations de services des entreprises sénégalaises dans la mesure où ces biens et

4
Page 25 sur 52

services sont disponibles à des conditions compétitives de prix, qualité, quantité, garanties,
délais de livraison et de paiement. Dans le cas contraire EMC et la société d’exploitation
pourront acquérir, importer de toute provenance et utiliser au Sénégal tous les biens, matières
premières et services nécessaires dans le cadre des opérations minières prévues par la présente
Convention.

33.3 EMC ou la société d’exploitation peut faire appel au personnel expatrié nécessaire à la
conduite des travaux de recherche, mais devra accorder la préférence au personnel sénégalais à
qualifications égales et à lui donner des postes correspondants à ses capacités professionnelles.

33.4 Pendant la durée de la présente Convention, EMC, la société d'exploitation et les sous-
traitants s’engagent à :

- accorder la préférence au personnel sénégalais à qualification, compétence et expérience
égales ;

- utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune qualification
professionnelle particulière ;

- mettre en œuvre un programme de formation, de perfectionnement et de promotion du
personnel sénégalais en vue d’assurer son utilisation dans toutes les phases et de toutes les
échelles des activités liées à la présente Convention, dans les limites des besoins des
opérations minières ;

-_ contribuer sur la base d’un protocole d’accord qui sera conclu avec le Ministère chargé des
mines à la formation et au perfectionnement des sénégalais chargés de la gestion, de la
promotion et du développement du secteur minier du Sénégal ;

- assurer un logement aux travailleurs employés sur le site dans les conditions d’hygiène et de
salubrité conformes à la réglementation en vigueur ou à intervenir.

33.5 EMC ou la société d'exploitation s'engagent à contribuer à la réalisation ou le cas échéant
à améliorer ou étendre les infrastructures sanitaires, scolaires et de loisirs des travailleurs et les
membres de leurs familles les plus proches en tenant compte de la situation économique de la
société et suivant les normes locales.

33.6 Nonobstant ce qui précède, l'Etat se réserve le droit d'interdire l'entrée ou le séjour des
ressortissants de pays hostiles au Sénégal et des individus dont la présence serait de nature à
compromettre la sécurité ou l’ordre public. -

33.7 Pendant les phases de recherches et d'exploitation, le personnel expatrié n’est pas soumis
à la législation en vigueur au Sénégal en matière de sécurité sociale et de retraite et, par
conséquent, aucune charge ni cotisation n’est payable pour cette catégorie de salariés.

33.8 EMC et la société d’exploitation s'engagent à respecter en toutes circonstances les normes
en cours d’usage au Sénégal en matière de construction, de génie civil, de travaux miniers, de
sécurité, d’hygiène et de salubrité, de protection de l’environnement.

33.9 Si au cours ou au terme des opérations minières menées dans le cadre de la présente
Convention, EMC et/ou la société d’exploitation décident de mettre fin à leurs activités, elles
ne pourront céder à des tiers leurs installations, machines et équipements qu'après avoir accordé
à l'Etat pendant une période de trente (30) jours une priorité d’acquisition de ces biens.

Dans ce cas, l’Etat supporte les droits et taxes qui seraient dus.

“|
Page 26 sur 52

33.10 Démarrage et fermeture de travaux

Toute décision de démarrage ou de fermeture de travaux de recherche ou d’exploitation de
substances minérales doit être déclarée au préalable au Ministre chargé des mines.

33.11 Indemnisation des tiers et de l'Etat

Le titulaire de titre minier est tenu d’indemniser l’Etat ou toute personne physique ou morale
pour les dommages et préjudices matériels qu’il a causés.

ARTICLE 34 : GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

34.1 Dans le cadre de la présente Convention, l'Etat accorde respectivement à EMC et la
société d’exploitation, le droit exclusif d'effectuer des activités de recherche et d'exploitation, à
condition qu’elles aient satisfait à leurs obligations.

34.2 Pendant la durée de validité de la présente Convention, l'Etat s'engage, s’agissant des
substances visées par ladite Convention à n’octroyer aucun droit, titre ou intérêt relatif au
périmètre et/ou aux gisements à toute tierce personne.

34.3 L'Etat garantit à EMC et la société d'exploitation l'accès, l'occupation et l’utilisation de
tous terrains, à l’intérieur comme l'extérieur du périmètre, nécessaires aux travaux de recherche
et d'exploitation du ou des gisements faisant l’objet respectivement du permis de recherche
et/ou du titre minier d’exploitation dans le cadre de la présente Convention et conformément
aux dispositions du Code minier.

34.4 EMC est autorisée à :

- occuper les terrains nécessaires à l’exécution des travaux de recherche et d'exploitation, à
la réalisation des activités connexes ainsi qu’à la construction des logements du personnel
affecté au chantier ;

- procéder ou faire procéder aux travaux d’infrastructures nécessaires à la réalisation, dans les
conditions économiques normales et dans les règles de l’art, des opérations liées à la
recherche et à l'exploitation, notamment au transport des approvisionnements, des matériels,
des équipements des produits chimiques et des produits extraits ;

- effectuer les sondages et les travaux requis pour l’approvisionnement en eau du personnel,
des travaux et des installations ;

- rechercher et extraire des matériaux de construction et d’empierrement ou de viabilité

nécessaires aux opérations ;

couper les bois nécessaires à ces travaux ;

utiliser pour ses travaux les chutes d’eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de recherche et
d'exploitation :

- la préparation, le lavage, la concentration, le traitement mécanique, chimique ou
métallurgique des substances minérales extraites, l’agglomération, la carbonisation, la
distillation des combustibles ;

- le stockage et la mise en dépôt des produits et déchets ;

- les constructions destinées au logement, à l'hygiène et aux soins du personnel ;

#
Page 27 sur 52

- l'établissement de toutes voies de communication et notamment les routes, voies ferrées,
canaux, canalisation, convoyeurs, transporteurs aériens, ports, aéroports et réseaux de
télécommunications ;

- l'établissement de bornes repères et de bornes de délimitation ;

- l'établissement et l’exploitation de centrales, postes, lignes électriques et réseaux de
télécommunication.

34.5 A la demande de EMC ou la société d'exploitation, l’Etat procédera à la réinstallation des
habitants dont la présence sur lesdits terrains entrave les travaux de recherches et/ou
d’exploitation.

34.6 Toutefois, EMC et/ou la société d'exploitation seront tenues de payer une indemnité
équitable aux dits habitants ainsi que pour toute perte ou privation de jouissance ou dommage
que leurs activités ont occasionné.

34.7 A défaut d’un règlement à l’amiable, l’Etat s’engage à intenter une action d’expropriation
d’ordre public pour le compte de EMC et/ou la société d'exploitation.

34.8 Afin de réaliser les objectifs prévus dans la présente Convention, EMC et la société
d'exploitation sont autorisés à utiliser les matériaux provenant de leurs travaux d’extraction et
les éléments trouvés dans les limites du périmètre de recherche ou du titre minier d’exploitation,
conformément à la législation en vigueur.

34.9 L'Etat garantit à EMC et à la société d’exploitation l’utilisation de l'infrastructure
routière, ferroviaire, aérienne, électrique, hydroélectrique et de la télécommunication pour ses
opérations, à construire et/ou à mettre en place et à utiliser conformément à la législation en
vigueur.

34.10 EMC et la société d'exploitation sont habilitées, au cas où elles le jugeraient nécessaire
dans le cadre des opérations, à construire et/ou à mettre en place et à utiliser des infrastructures
comme prévues à l’article 32.9 sans que cette énumération soit restrictive, et à réparer et
entretenir des infrastructures existantes. Les dépenses engagées à cet effet sont considérées
comme des dépenses déductibles des revenus bruts.

34.11 L'Etat délivre avec diligence les autorisations nécessaires relatives à la construction et/ou
la mise en place et l’utilisation desdites infrastructures.

34.12 Les infrastructures construites ou mises en place par EMC et la société d’exploitation
deviennent de plein droit leur propriété. En cas d’expiration de cette Convention, ils pourront en
disposer à leur discrétion. Au cas où il a été décidé de céder gratuitement de telles
infrastructures à l'Etat, les parties conviennent qu'aucun impôt, droit d'entrée, taxe, droit,
prélèvement, contribution ou toute autre charge relative à cette cession ne sera dû.

34.13 L'’infrastructure routière, construite par EMC et/ou la société d’exploitation peut être
ouverte à l’usage du public à ses propres risques et périls, sauf si cette ouverture constitue une

entrave au bon déroulement des opérations minières.

34.14 Au cas ou EMC et/ou la société d'Exploitation décident de mettre fin à leurs activités,
elles pourront céder à des tiers leurs installations, machines, équipements qu'après avoir

+
Page 28 sur 52

accordé à l'Etat pendant une période de trente jours une priorité d’acquisition de ces biens.
Dans ce cas, l’Etat supporte les droits et taxes qui seraient dus.

ARTICLE 35 : PROTECTION DE L'ENVIRONNEMENT ET PATRIMOINE
CULTUREL NATIONAL
35.1 Etude d’impact environnemental

Tout demandeur de permis d'exploitation ou de concession minière ou d’autorisation
d'exploitation de petite mine doit réaliser, à ses frais, une étude d’impact sur l’environnement
conformément au Code de l’environnement et aux décrets et arrêtés y afférents.

35.2 Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les dispositions du
Code forestier notamment celles de son article L44.

35.3 Réhabilitation des sites miniers

Tout titulaire de titre minier doit obligatoirement procéder à la réhabilitation des sites à
l'expiration de chaque titre minier.

35.4 Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l’article 82 du Code minier, tout titulaire d’un titre
minier d'exploitation est tenu d'ouvrir et d'alimenter un compte fiduciaire dans une banque
commerciale au Sénégal. Ce compte est destiné à la constitution d’un fonds pour couvrir les
coûts de la mise en œuvre du programme de réhabilitation.

Les sommes ainsi utilisées sont en franchise de l'impôt sur les bénéfices industriels et
commerciaux. Les modalités d'opération et d'alimentation de ce fonds sont établies par l'Etat.

35.5 EMC et la société d'exploitation préserveront, dans la mesure du possible, les
infrastructures utilisées. Toute détérioration, au-delà de l'usage normal de l'infrastructure
publique, clairement attribuable à EMC ou à la société d'exploitation doit être réparée.

35.6 EMC ou la société d'exploitation s'engage à :

- prendre les mesures nécessaires pour protéger l’environnement ;

- entreprendre une étude d’impact sur l’environnement annexée à la demande du titre minier
d'exploitation ;

- effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l’air dans la zone de travail et les zones
avoisinantes ;

-_ disposer des terres excavées de manière à pouvoir contrôler dans les limites acceptables, les
glissements ou affaissements de terrain, la dérivation et la sédimentation des lits des cours
d’eau, la formation des retenues d’eau nuisibles et la détérioration des sols et des
végétations avoisinantes ;
Page 29 sur 52

- éviter toute décharge de solutions ayant un taux de contaminant par litre qui est supérieur
aux normes internationales. De plus, les métaux lourds entraînés par lesdites solutions
doivent être précipités, récupérés et stockés dans des récipients appropriés pour destruction
ultérieure dans un lieu convenable choisi de commun accord avec l'institution publique
responsable de la protection de l’environnement, conformément aux dispositions en vigueur
au Sénégal ; il sera aussi évité toute décharge de solutions, de produits chimiques toxiques
et de substances nocives dans le sol et dans l’air ;

- neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation et les
ressources en eaux du périmètre ;

- la société EMC ou la société d'exploitation doit obligatoirement procéder à la réhabilitation
des sites exploités à l’expiration de chaque titre de manière à ce que le contour des terres
épouse raisonnablement la topographie des lieux ;

35.7 Au cours des activités de recherche, s’il venait à être mis au jour des éléments du
patrimoine culturel national, EMC s'engage à informer les autorités administratives et à ne pas
déplacer ces objets pour une période ne dépassant pas un mois après l’accusé de réception de la
notification informant ces mêmes autorités administratives.

35.8 La société d'exploitation et/ou EMC s'engagent dans des limites raisonnables à participer
aux frais de transfert des objets découverts.

ARTICLE 36 : CESSION — SUBSTITUTION

36.1 Pendant la recherche EMC pourra, avec l'accord préalable et par écrit de l'Etat, céder à
des personnes morales autres qu’une filiale ayant les capacités techniques et financières avérées
tout ou partie des droits et obligations qu’elle a acquis en vertu de la présente Convention et du
permis de recherche, cet accord ne pouvant être refusé sans motif valable.

36.2 Néanmoins, EMC pourra, dans le cadre de l’exécution de la présente Convention se faire
substituer, sans restriction, par une filiale, après l’avoir notifié au Ministre chargé des mines.

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d'actions émises
sera soumise à l’agrément préalable du Conseil d'Administration de la société d’exploitation
qui devra en aviser les actionnaires selon une procédure à définir dans Faccord des actionnaires.
Les actionnaires ont un droit de préemption au prorata de leurs participations sur l’acquisition
de toutes les actions ou réservations d’actions dont la cession sera envisagée. Ce droit devra être
exercé dans un délai n’excédant pas soixante (60) jours après notification par la partie ayant pris
l'initiative de cession d’actions ou de réservation d’actions.

36.4 Les cessionnaires devront assumer tous les droits et obligations du cédant découlant de la
présente Convention, du permis de recherche, du permis d'exploitation ou de la concession
minière ainsi que tous les droits et obligations résultant de la participation dans la société
d'exploitation.

36.5 Cet article ne s’applique pas au cas de sous-traitance pour l'exécution de travaux dans le
pplique p:

cadre de la Convention. En cas de sous-traitance, EMC et/ou la société d'exploitation, dans leur
qualité de maître d'œuvre, demeurent entièrement responsables de l’exécution de ces travaux.

sl
Page 30 sur 52

ARTICLE 37 : MODIFICATIONS
37.1 la Convention ne peut être modifiée que par écrit et d’un commun accord entre les Parties.
37.2 La partie qui prend l'initiative de la modification saisit l’autre projet à cet effet.

37.3 Les Parties s’efforceront de parvenir à une solution mutuellement acceptable, et le cas
échéant, l'amendement fera l’objet d’un avenant qui sera annexé à la présente Convention.

37.4 Tout avenant à cette Convention n’entrera en vigueur qu'après la signature par les Parties
dudit avenant.

ARTICLE 38 : FORCE MAJEURE

38.1 En cas d'incident de force majeure, aucune des Parties ne sera responsable de
l’empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou une
partie de ses obligations découlant de la présente Convention.

38.2 Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations sociales,
les embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant pas des employés
de EMC ou de la société d'exploitation, les incendies, les inondations, tremblement de terre,
les tempêtes, les épidémies, sera considéré comme un cas de force majeure s’il échappait à la
volonté et au contrôle d’une Partie et s’il rendait impossible ou pas pratique l'exécution de la
totalité ou d’une des obligations découlant de la présente Convention et pourvu que cette partie
ait pris toutes les précautions raisonnables les soins appropriés et les mesures alternatives afin
d’éviter le retard ou la non-exécution ou l’exécution partielle des obligations stipulées dans la
présente Convention.

38.3 Il est de l'intention des Parties que l'interprétation du terme de force majeure soit
conforme aux principes et usages du droit international.

38.4 La Partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l’autre Partie et communiquera une estimation de la durée de cette situation de force majeure
ainsi que toute information utile et circonstanciée.

38.5 En cas de force majeure, la présente Convention sera suspendue. Au cas où la force
majeure persisterait au-delà d’une période de trois (3) mois, la présente Convention pourra être
résiliée par EMC ou la société d'exploitation.

38.6 Au cas où la présente Convention serait suspendue, totalement ou partiellement, en raison
d’un cas de force majeure, la validité du titre minier concerné est prorogée de plein droit d’une
durée correspondant au retard subi.

38.7 Tout litige au sujet de l’événement ou les conséquences de la force majeure sera réglé
conformément aux stipulations de l’article 42.

ARTICLE 39 : RAPPORTS ET INSPECTIONS

39.1 EMC etou la société d'exploitation fourniront à leurs frais, les rapports prévus par la
réglementation minière.

“|
Page 31 sur 52

39.2 Les représentants de l’Etat et à condition qu’ils soient dûment habilités à cet effet auront
la possibilité d’inspecter, à tout moment pendant les heures de travail normales, les installations,
les équipements, le matériel et tous les documents relatifs aux opérations minières, sans gêner
les activités de la société d’exploitation.

39.3 L'Etat se réserve le droit de se faire assister, à ses frais, par une société d’audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la validité des
renseignements fournis.

39.4 EMC ou la société d'exploitation s’engage, pour la durée de la présente Convention à :

- tenir au Sénégal une comptabilité sincère, véritable et détaillée de leurs opérations
accompagnées des pièces justificatives permettant d’en vérifier l’exactitude. Cette
comptabilité sera ouverte à l’inspection des représentants de l'Etat spécialement mandatés à
cet effet ;

- permettre le contrôle par les représentants de l’Etat dûment autorisés de tous comptes ou
écritures se trouvant à l’étranger et se rapportant aux opérations au Sénégal les frais relatifs
à ce contrôle sont supportés par l'Etat.

ARTICLE 40 CONFIDENTIALITE

40.1 Les Parties s'engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des opérations. Les
Parties conviennent de ne pas divulguer ces informations sans l’accord préalable et par écrit des
autres Parties.

40.2 Nonobstant le paragraphe précédent, les Parties s’engagent à ne faire usage de documents,
données et autres informations dont ils auront connaissance dans le cadre de la présente
Convention, uniquement qu’aux fins de l’exécution de la présente Convention et de ne les
communiquer qu’exclusivement :

- aux autorités administratives conformément à la réglementation en vigueur ;

- à une société affiliée de l’une des Parties à la présente Convention ;

- à une institution financière dans le cadre de tout prêt sollicité par l’une des Parties pour des
raisons directement liées à la présente Convention ;

- à des consultants comptables indépendants ou sous-traitants des Parties dont les fonctions
relatives aux opérations exigeraient une telle divulgation ;

- à des experts comptables indépendants ou conseils juridiques de chacune des Parties
uniquement dans le but de leur permettre de remplir effectivement leurs prestations
concernant des questions relevant de la présente Convention.

40.3 Les Parties s'engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l’exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles
prévues par les textes législatifs et réglementaires en vigueur.

4
Page 32 sur 52

ARTICLE 42 : ARBITRAGE - REGLEMENT DE DIFFERENDS

Tout différend ou litige découlant de la présente Convention sera d’abord réglé à l’amiable dans
un délai de trois (03) mois à compter de la date de notification écrite du litige. Au cas où
aucune solution à l'amiable n’est trouvée, les Parties conviennent d’ores et déjà que le différend
sera tranché définitivement suivant le règlement de Conciliation et d’Arbitrage de la chambre de
Commerce International de Paris (C.C.I).

Le lieu de l'arbitrage sera Paris et la langue de l'arbitrage sera la langue française. La sentence
arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux fins de
l’arbitrage des différends, le tribunal arbitral se référera aux dispositions de la présente
Convention, aux lois du Sénégal et aux principes généraux du droit et, notamment, à ceux
applicables par les tribunaux internationaux.

Le recours à l'arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou à
faire échec à toute disposition de la présente Convention.

Les différents qui selon les parties touchent exclusivement des aspects techniques seront soumis
à un expert indépendant choisi conjointement par les parties.

Cet expert sera d’une nationalité autre que celle des parties. A défaut pour les parties de
s'entendre sur le nom de l’expert, celui-ci sera désigné par le Président de la Chambre de
Commerce International de Paris.

ARTICLE 43 : ENTREE EN VIGUEUR

La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.

ARTICLE 44 : DUREE

Sous réserve d’une résiliation conformément aux dispositions de l’article 42, la durée de la
présente Convention correspond à la durée des activités de recherche de EMC et des activités
d’exploitation de la société d'exploitation.

ARTICLE 45 : RESILIATION
La présente Convention pourra être résiliée avant terme :

-_ par l’accord mutuel et écrit des Parties ;

- en cas de renonciation par EMC à tous ses titres miniers ;

- en cas de retrait desdits titres miniers conformément aux dispositions de la législation et la
réglementation minière en vigueur;

- en cas de dépôt de bilan par EMC ou la société d'exploitation de règlement judiciaire, de
liquidation des biens ou procédures collectives similaires...

La résiliation ne pourra devenir effective qu’à l’issue d’une période de trois mois suivant la
surveillance d’un des événements ci-dessus mentionnés.

L
Page 33 sur 52

ARTICLE 46 - RENONCIATION AU PERMIS D'EXPLOITATION OÙ A LA
CONCESSION MINIERE

Le titulaire d’un titre minier d’exploitation peut y renoncer à tout moment, en totalité ou en
partie, sous réserve d’un préavis d’un (01) an adressé au Ministre chargé des mines et des
stipulations de la convention minière.

La renonciation à tout ou partie des droits conférés par un titre minier d’exploitation emporte en
particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l’avenir. Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d’entrée en vigueur de la renonciation, notamment les obligations
relatives à l’environnement et à la réhabilitation des sites d’exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la convention minière.

ARTICLE 47 : NOTIFICATION

Toutes communications et notifications relatives à la présente Convention seront effectuées par
lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres aux
adresses ci-après :

Pour le Gouvernement de la République du Sénégal ,
Direction des Mines et de la Géologie (DMG)

104, Rue Carnot BP 1238 DAKAR

Tél./Fax : (221) 822 04 19.

Pour la société Energy and Mining Corporation
Sacré-Cœur I/VDN, N°9231 — Dakar

BP. : 45409 — Dakar Fann

Téléphone : 869 9989 Téléfax : 864 4923

Email : emc@emc.sn
ARTICLE 48 : LANGUE DU CONTRAT ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française. Tous rapports ou autres documents en
application de la présente Convention doivent être rédigés en langue française.

Le système de mesure applicable dans le cadre de la présente Convention est le système
métrique.

ARTICLE 49 : RENONCIATION

Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit ou de le faire
valoir tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une
renonciation à ce droit.

ARTICLE 50 : RESPONSABILITE

La responsabilité entre les Parties n’est pas solidaire.

+4
Page 34 sur 52

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel elle
a donné son accord de contribuer ainsi qu’à sa part de l’actif non distribué.

Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et par écrit.
ARTICLE 51 : DROIT APPLICABLE

Sous réserve des articles 32.9 et 42 la présente Convention est régie par le droit du Sénégal en
vigueur à la date de la signature de la présente Convention.

ARTICLE 52 : STIPULATIONS AUXILIAIRES
En cas d'interprétation divergente entre la présente Convention et le Code minier, le permis de
recherche, le permis d'exploitation ou la concession minière, la présente Convention prévaudra

sous réserve que l'esprit du législateur soit respecté.

En foi de quoi, les parties ont signé la présente Convention à Daka [2 5 AOÛT- pre 2007.

Maître Madické-NIANG Monsieur Ousmarié NDIAYE
Ministre chargé des Mines Directeur Général
Page 35 sur 52

ANNEXE A

LES LIMITES DU PERIMETRE DU PERMIS DE RECHERCHE
DE DALAFIN
Page 36 sur 52

LOCALISATION DU PERIMETRE
Le périmètre du permis demandé est visualisé sur l'extrait de la Carte topographique au
1.500.000, ci-joint.

Le périmètre du permis est défini par les sommets suivants :

POINTS x Y
A 873 676 1.439 664
B 865 421 1.439 664
C 865 974 1.430 588
D 860 220 1430 181
E 861 343 1 402 059
F 870 372 1 401 954
Gel 871 570 1376711
H 885 697 1378 780
I 884814 1387853
J 879 696 1 388 007
K 879 199 1 392 653
L 875 714 1 392 829

Ainsi, la superficie du périmètre est réputée égale à 704 km?

1375000,000000

000
0 Meters

A
+
€

D

E
+
6
H

!

J
+
L

875714

Tsurrac E L04 km2

- +

Legend
+ d
# Localités
+ POINT LIMITE

PERIMETRE SOLLICITE

1430588
1430181
1402059
4401954
1376711
1378780
1387853
7

2653
1392829

se

1420000,00 0000 1450000,00 0000 1480000,00 0000

1390000,000000

1360000,00 0000
ANNEXE B

LE PROGRAMME DES TRAVAUX DE RECHERCHE SUR LE
PERIMETRE DU PERMIS DE DALAFIN
Page 39 sur 52

Le programme proposé ci-après est un programme minimum au sens de l’article 15 du Code
minier et comprend notamment les travaux géologiques, géophysiques, géochimiques, miniers,
les analyses chimiques, les tests métallurgiques et éventuellement une étude de faisabilité

économique, ainsi que le calendrier de déroulement des activités.

1. PROGRAMME MINIMUM
Ce programme correspond à la première et à la deuxième phase des travaux de recherches.

1.1 Lignes Directrices pour la Phase I

1.1.1 Préparation des Travaux de Recherches
Au cours de cette préparation seront compilées les données existantes, à savoir essentiellement,
les données géologiques issues des travaux antérieurs et les données sur les champs d’orpaillage

localisés dans le périmètre.

Parallèlement, EMC fera l’acquisition des enregistrements numériques satellitaires ainsi que des
photographies aériennes couvrant le périmètre. Les données numériques seront rectifiées et
traitées pour la production d'images en fausses couleurs. Imagerie satellitaire et photographies
aériennes seront étudiées et interprétées pour produire un premier jeu de cartes au 1 : 100.000"
de la région du Permis (orohydrographie, cuirassement latéritique, carte géostructurale
interprétative). Les données seront intégrées à ces cartes thématiques pour produire une
première carte de synthèse. C’est sur la base de ce travail de synthèse préliminaire que seront

défini précisément les secteurs prioritaires de prospection et de cartographie géologique.

Parallèlement à ces travaux techniques, EMC établira les listes détaillées du matériel nécessaire

à la réalisation du programme de travaux de terrain et installera sa base administrative à Dakar.

1.1.2 Cartographie et Prospection
L'équipe d’expert de EMC réalisera, dans un premier temps, un contrôle de la carte
géostructurale du Périmètre du Permis établie lors de la préparation: localisation
d’affleurements, contrôles lithologiques et structuraux, essais d'identification et la nature des

linéaments de télédétection.

Elle relèvera tous les champs d’orpaillage existant dans le secteur et qui n'auraient pas été
localisés lors de la reconnaissance. Les localisations des champs d’orpaillage seront reportés sur
la carte de synthèse préliminaire comme indices de prospection. Un programme de prospection

alluvionnaire sera mis en place simultanément.

#4 ‘4
Page 40 sur 52

Les secteurs retenus pour la prospection géochimique seront couverts par des prélèvements en
sol à une maille de 10 échantillons par Km°. En raison de la couverture latéritique extensive
dans la région, cette prospection sera doublée par des prélèvements d'échantillons de termitière

à une densité, la plus homogène possible, de l’ordre de 20 échantillons par Km.

Au cours de la première année de validité du permis, EMC prévoit de prélever 2.000
échantillons géochimiques (sols et termitières). Tous les échantillons seront analysés pour leur
teneur en or, un échantillon sur deux fera, en outre, l’objet de mesure pour sa teneur en multi-

éléments (liste minimale : Fe, As, Cu, Cr, Ni, Mn).

La densité de prélèvement et le nombre d'échantillons prévus permettront de couvrir 25% du
périmètre à une échelle semi-tactique. En première approche et sous réserve des implications
des études de télédétection, la prospection géochimique visera à couvrir des secteurs dans
l'optique de rechercher une source primaire au voisinage des enrichissements alluvionnaires

identifiés.

Outre cette prospection de surface, des échantillonnages, en puits, viseront à délimiter les
extensions des enrichissements alluvionnaires, la puissance des couches de graviers aurifères
ainsi que des morts-terrains afin de pouvoir faire une première estimation des cubages respectifs
et des teneurs des couches graveleuses. Au total, 300 échantillons seront consacrés à cette

première reconnaissance des placers.

L'ensemble des résultats sera interprété et présenté en fin de cette Phase.

1.2 Lignes Directrices pour la Phase II
La Phase II pourrait s’étendre sur un (1) an et consisterait, d’une part, à étendre la prospection
géochimique stratégique au reste du Permis et, d’autre part, à affiner la prospection de surface

des indices découverts en Phase I.

1.2.1 Prospection Stratégique
Les travaux réalisés en Phase I permettront de choisir la méthode de prospection géochimique
(sols ou termitières) la pus fiable ainsi que d’optimiser la maille de prélèvement pour une
couverture régionale. Au total 2.500 à 6.000 échantillons seront prélevés à une maille variant

entre 4 à 10 échantillons par Km? pour couvrir la superficie restante.

À
Page 41 sur 52

1.2.2 Prospection de Détail
Le nombre d'indices à couvrir par des travaux de détails n’étant pas connu actuellement, il est

impossible de chiffrer précisément lesdits travaux.

En première approximation, on peut prévoir, par indice, les travaux suivants :

- Levés topographiques et quadrillage à maille de 100m des secteurs destinés à faire
l’objet d’une prospection détaillée

- _ Complément de géochimie de surface

-__ Cartographie géologique au 1 :10.000°"

- Prospection géophysique : magnétisme, électromagnétisme et polarisation provoquée.
EMC prévoit de réaliser environ 50 Km de profils par sites retenus.

-  Fonçage de puits et tranchées. Le cubage total ne pourra être défini que sur la base des

résultats obtenus jusqu'alors.

En cas de résultats satisfaisants, il pourra être décidé, en fin ou en cours de Phase II, de

poursuivre l'exploration par des travaux de sondages.

2. LIGNES DIRECTRICES POUR LES PHASES ULTERIEURES

2.1 Phase III

2.1.1 Reconnaissance par Sondages et Tranchées
Le but sera de rechercher un enracinement éventuel des indices de surface. En première
approximation, EMC prévoit de réaliser, au titre e première reconnaissance, environ 3.000
mètres de forages destructifs à la moto tarière par site retenu. Deux (2) échantillons seront
prélevés par trou et analysés pour leur teneur en or. Ce programme sera accompagné de travaux

de creusement de tranchées coupant les lithologies aurifères et de levées géophysiques.

2.1.2 Exploration Systématique
Si les résultats de cette reconnaissance le justifient, la suite des travaux sera consacrée à
l'exploration systématique des minéralisations identifiées. EMC prévoit, par campagne de
terrain, de 10.000 à 15.000 mètres de sondages, répartis selon les besoins d’exploration n
forages en circulation inverse et en forages carottés. Les échantillons seront prélevés par passes

métriques et analysés pour leur teneur en or. Les méthodes analytiques sont définies en Phase II.

4

v
Page 42 sur 52

2.2 Phase IV
2.2.1 Traitement du Minerai
Des études minéralogiques et des essais de traitement seront réalisés sur des échantillons
composites de sections minéralisées. Des échantillons de gros volume seront prélevés de

tranchées pour des essais de traitement à plus grande échelle.

Les échantillons composites aussi bien que ceux de gros volume feront l’objet d’analyses et

d’études minéralogiques avant d’être soumis aux tests de traitement.

Les résultats des études et des tests permettront d'établir la faisabilité technique du traitement,
de sélectionner la/les méthode (s) la (les) plus appropriée (s) et fourniront les données de base

pour l’ingénierie d’une installation de traitement.

2.2.2 Etude de Faisabilité

En cas de résultats satisfaisant, il pourrait être décidé au cours de la Phase III, d’entamer la
Phase IV. Cette décision sera prise, dés la mise en évidence d’un gisement d’au minimum 15
tonnes d’or métal avec une teneur en or économique prés de la surface et exploitable par une

mine à ciel ouvert.

A l'issue de cette quatrième phase, EMC devrait ‘être en possession de toutes les données
techniques nécessaires à l'établissement d’une Etude de Faisabilité (Voir le plan en Annexe D) :
- réserves géologiques, tonnages et teneurs
-__ planification minière et réserves exploitables
- faisabilité technique du traitement de minerai

- faisabilité économique du projet

3. CALENDRIER
Un calendrier de déroulement des activités et des Travaux de Recherches pour la première

période de validité du Permis de Recherche est donné à la page suivante.

Toutefois, les périodes indiquées peuvent être modifiées en considérant les arrêts de travaux au

cours des saisons de pluies.
DESCRIPTIF ANNEE 1 ANNEE 2 ANNEE 3 ANNEE 4

PHASE I
- Préparation
- Cartographie et
Prospection
- Rapport
PHASE IT
- Prospection
Stratégique
- _ Prospection de détail
- Rapport

PHASE HI

- _ Reconnaissance par
sondage eu.den
- Exploration
systématique
- Rapport —
PHASE IV
- Traitement de
minerai =

- Etude de Faisabilité

- Rapport

ANNEXE C
PROGRAMME DE DEPENSES SUR LE PERIMETRE DU PERMIS DE
DALAFIN
Page 45 sur 52

BUDGET PREVISIONNEL
Le budget prévisionnel donné ci-après est exprimé en Dollars US. L'investissement minimum

de 1.500.000 USD correspond aux budgets estimés pour les Phases I, IT, III & IV.

1. PHASEI
- Phase préparatoire
+ Compilation
+ Télédétection
e Mobilisation et équipement

° Installation à Dakar

- Travaux de terrain
e Analyses géochimiques (préparation, transport,
traitement des résultats)
e Coûts de personnel
e Coûts de fonctionnement

Total Phase I 400.000 USD
2. PHASE II

Par site retenu pour une prospection de détail, on peut envisager le budget suivant:
«+ Topographie
+ Complément de géochimie de surface
e Cartographie de détail
e Géophysique
e Puits et tranchées (y compris levé et analyses)
e Coûts de personnel et de fonctionnement

Total Phase IT 500.000 USD
3. PHASE II & PHASE IV
En première estimation, on peut considérer, par année d’exploration, les quantités et montants

suivants :
e Sondages (15.000m)
e Analyses
e Coûts de personnel et de fonctionnement

Les coûts de la Phase IV sont estimés comme suit :

T
Page 46 sur 52

+ Analyses et essais de traitement
e Etude de faisabilité technique
e Etude de faisabilité économique
Page 47 sur 52

ANNEXE D
PLAN D’UNE ETUDE DE FAISABILITE
Page 48 sur 52

PLAN D’UNE ETUDE DE FAISABILITE
1. RESUME

1.1. Bref descriptif du projet

1.1.1. Géologie et mine

1.1.2. Traitement de minerai
1.2. Investissement et financement
1.3. Résultats économiques
1.4. Risques

1.5. Conclusions et recommandations

2. INTRODUCTION
2.1. Historique du projet
2.2. Accès et climat
2.3. Infrastructures existantes
2.4. Disponibilités locales
2.5. Cadre juridique
2.5.1. Loi minière
2.5.2. Fiscalité

3. GEOLOGIE
3.1.  Lithologies
3.2. Structures
3.3.  Minéralisations
3.4.  Modélisations et réserves géologiques

3.5.  Hydrogéologie et ressources en eau

4. MINE
4.1. Teneur de coupure et réserves minières
4.2. Conditions et méthodes d'exploitation
4.3. Capacités d'exploitation
4.4. Plans miniers
4.5. Infrastructures
4.6. Equipement
Page 49 sur 52

5. TRAITEMENT
5.1. Résultats des essais
5.2. Discussion du (des) procédé (s)
5.3.  Flow-sheet de traitement
5.4. Equipement

6. CALENDRIER D'EXECUTION
6.1. Période de construction

6.2. Exploitation et production

7. CONSIDERATIONS ENVIRONNEMENTALES
7.1.  Agricultures et droits coutumiers
7.2. Paysage et écologie
7.3. Risques liés à l’utilisation de produits dangereux

74... Consommation en eau

8. EVALUATION FINANCIERE
8.1. Généralités
8.2. Hypothèses de base
8.2.1. Récapitulatifs des paramètres retenus
8.2.2. Discussions de solutions alternatives
8.3. Investissements
8.3.1. Investissements fixes
8.3.1.1. Mine
8.3.1.2. Traitement
83.13. Transport
8.3.1.4. Logement et loisirs
8.3.1.5. Autres
8.3.2. Fonds de roulement
8.3.3. Intérêts dûs pendant la période de construction
8.3.4. Investissement total initial
84. Financement

8.4.1. Capitaux propres
Page 50 sur 52

8.4.2. Crédits
8.5. Coûts de fonctionnement
8.5.1. Mine
8.5.2. Traitement
8.5.3. Transport
8.5.4. Frais généraux
8.5.5. Amortissement
8.6. Impôts et autres redevances fiscales
8.7. Revenus
8.8. Résultats de l’analyse financière
8.8.1. Tableaux financiers
8.8.2. Pertes et profits prévisionnels
8.8.3. Indicateurs financiers
8.9. Analyse de sensibilité
8.9.1. Paramètres retenus

8.9.2. Alternatives

9. COUTS ET BENEFICES POUR L'ECONOMIE NATIONALE
9.1. Socio économie régionale |
9.1.1. Emploi
9.1.2.  Retombées indirectes
9.2. Avantages financiers pour l'Etat
Page 51 sur 52

ANNEXE E
POUVOIR DU SIGNATAIRE
Page 52 sur 52
